Citation Nr: 9910198	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  94-42 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.

3.  Entitlement to an increased (compensable) rating for 
facial acne.

4.  Entitlement to service connection for bilateral leg 
problems.

5.  Entitlement to service connection for right Achilles 
tendonitis.

6.  Entitlement to service connection for a left ankle 
injury.

7.  Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1976 to August 1979 and from April 1984 to November 1985.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
bilateral pes planus with a hallux valgus deformity and 
hemorrhoids, both rated as noncompensable, and denied service 
connection for a bilateral leg disorder, right Achilles 
tendonitis, a left ankle injury, a back disorder, seasonal 
allergies and acute gastroenteritis.  A hearing was held at 
the RO in April 1994 at which time the issues of service 
connection for seasonal allergies and acute gastroenteritis 
were withdrawn.  See Hamilton v. Brown, 4 Vet.App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the 
Board has no authority to proceed on an issue that has been 
withdrawn).  During this hearing, he expanded the issues of 
service connection for bilateral leg problems and a back 
disorder to include on a basis secondary to his service-
connected bilateral foot disability.

A September 1994 hearing officer's decision increased the 
rating for bilateral pes planus with hallux abductovalgus 
deformity to 30 percent, effective July 1993 the date of his 
original claim for service connection, to include a temporary 
total rating for convalescence under 38 C.F.R. § 4.30 for a 
two month period beginning in May 1994.  He continues to 
maintain disagreement with only a 30 percent evaluation.

Also on appeal is a June 1995 rating decision which continued 
a noncompensable evaluation for service-connected facial 
acne, in effect since May 1980.  The issues of service 
connection for bilateral leg problems, right Achilles 
tendonitis, a left ankle injury and a back injury will be 
discussed below in the remand portion of this decision.

The Board notes that it has recharacterized the issues of 
entitlement to compensable ratings for two of the 
disabilities at issue in order to comply with the recent 
opinion by the United States Court of Appeals for Veterans 
Affairs (Court), in Fenderson v. West, 12 Vet. App. 119, 
(1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case (SOC) concerning an issue, as the 
document addressing that issue "mistakenly treated the right-
testicle claim as one for an '[i]ncreased evaluation for 
service[-]connected ... residuals of surgery to right testicle' 
... rather than as a disagreement with the original rating 
award, which is what it was."  Slip op. at 17, emphasis in 
the original.  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for issuance 
of a SOC.  Id.

As in Fenderson, the RO in this case has also misidentified 
two of the issues on appeal as claims for increased ratings 
for bilateral pes planus and hemorrhoids, rather than as a 
disagreement with the original rating awards for these 
disorders.  However, the RO issued a SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for these 
conditions.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issues on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for 
increased ratings.

2.  The veteran's service-connected bilateral pes planus with 
hallux abductovalgus deformity is manifested by pronation of 
the right rear foot, limitation of dorsiflexion of the first 
metatarsophalangeal joint on the left, pain in the heel, 
forefoot and arch unrelieved by injections, orthotics, 
heat/cold therapy or exercise and pain on ambulation.

3.  The service-connected bilateral pes planus with hallux 
abductovalgus deformity is pronounced.

4.  The veteran's hemorrhoids are manifested by subjective 
complaints of burning and itching every 3 or 4 months, well 
managed by use of suppositories and ointment; the veteran's 
hemorrhoids are not productive of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue.

5.  The veteran's facial acne is asymptomatic.


CONCLUSION OF LAW

1.  The criteria for a 50 percent rating, and not in excess 
thereof, for bilateral pes planus with hallux abductovalgus 
deformity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 
5276 (1998).  

2.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Code 7336 (1998).  

3.  The criteria for a compensable rating for facial acne have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. Part 4, including § 4.7 and Diagnostic Codes 7806 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased ratings are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
His assertion that his bilateral pes planus with hallux 
abductovalgus deformity and hemorrhoids are more severe than 
currently evaluated is plausible.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995) (When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).  
His assertion that his facial acne has increased in severity 
is also plausible.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where a veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  When a 
disability is encountered that is not listed in the rating 
schedule it is permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pes Planus

Service medical records show that the veteran was treated in 
service for bilateral pes planus.  In an October 1993 VA 
examination, he complained that his feet and ankles were sore 
after walking.  He indicated a history of arch support use.  
Physical examination noted bilateral pes planus with hallux 
abductovalgus deformity.  X-ray examination demonstrated 
moderate pes planus with a mild hallux valgus deformity 
bilaterally.

A January 1994 VA podiatry clinic note shows that the veteran 
complained of painful feet for more that five years.  He 
related "ripping sensations" on the bottom of his feet when 
walking.  The diagnosis was pes planus and he was prescribed 
a pair of inserts for his shoes.  He returned to the clinic 
in February complaining of heel pain and that he could only 
walk about 2 hours then his "legs give out."  He stated 
that the orthotics helped only a little.  In March he was 
given an injection and fitted for additional orthotics.  On 
follow-up, he indicated about 25% relief from the injection.  
The diagnosis was plantar fasciitis and hallux abductovalgus 
and he was given another injection.  In April, he noted 
minimal improvement in his symptoms following two injections 
with steroids.  He continued to complain of heel pain and a 
painful bunion on the right foot.  He indicated a desire to 
have his hallux abductovalgus surgically repaired the 
following month.

In an April 1994 personal hearing, the veteran testified that 
he could "barely walk 45 minutes to an hour" without his 
feet literally collapsing on him.  He stated that he had been 
prescribed arch supports which helped somewhat but only in 
delaying the onset of his pain and discomfort.  He added that 
in the last 3 years he had not worn shoes because of the 
pain, only sneakers which he felt gave him more support.  He 
also indicated that he was scheduled for surgery at the VA 
clinic to have his big toes straightened out on both feet.  
With regard to his limited movement, he stated that he used 
to play sports but for the last 6 or 7 years he had been 
unable to play anything because of the pain in his feet.  He 
had received injections to his feet of a combination of 
Novocain and steroids but these didn't help.

An April 1994 VA podiatry preoperative evaluation shows that 
the veteran continued to complain of painful bunions and was 
unable to ambulate in his shoe gear due to worsening pain for 
the past two years.  He used orthotics but this did not seem 
to relieve the pain.  The assessment was hallux abducto 
valgus bilaterally and hypermobility/pronation syndrome.  He 
then underwent a bilateral Austin bunionectomy of the first 
metatarsal phalangeal joint and an Akin osteotomy of the left 
first proximal phalanx.

In May 1994, on follow-up examination, the veteran still 
complained of pain in his feet.  The sutures and incision 
were still intact.  X-ray examination showed osteotomies in 
good alignment and K-wire fixation intact.  In August, he 
complained of pain on the plantar aspect of the right hallux.  
He had pain on range of motion but his range of motion was 
described as good.  He was prescribed insoles.  Podiatry 
clinic notes show continued treatment for plantar foot pain.  
In July 1995, past treatment was noted to include 3 shots 
into the heals of the feet, ice, stretching and shoe inserts.  
Relief was only temporary.  His pain had progressed to the 
point of "hurting all the time."  He took Motrin and 
Naprosyn.  Pain was noted on palpation of the plantar heels, 
bilaterally, and the sub metatarsal heads.

In May 1995, the veteran was provided a VA compensation and 
pension examination of the feet.  He complained that the heel 
of his left foot hurt when he had to do a lot of standing, 
and he had a lot of pain on the ball of his foot, especially 
on the left.  He stated that he walked on the outside of his 
left foot and now was putting all the weight on his right 
foot.  He was noted to have bilateral pes planus deformities.  
There was a surgical scar on the first metatarsophalangeal 
joint bilaterally from a surgical correction of both hallux 
abductovalgus deformities.  Specifically, he could rise on 
his toes with discomfort under the first metatarsal.  He 
could rock back on his heels and he could squat.  When 
squatting, he would get pain in his heels bilaterally.  With 
regard to function, the veteran functioned with a pronated 
right rear foot.  There was limitation of dorsiflexion of the 
first metatarsophalangeal joint on the left.  The veteran 
still had a pes planus deformity with plantar flexion of the 
left first metatarsal.  On ambulation, he ambulated with an 
abducted fore foot and an apropulsive type gait.  There was a 
limp on the left noted in his ambulation.  His dorsalis pedis 
and posterior tibial were +2 and equal bilaterally.  Hair 
growth was normal.  There were no plantar lesions.  The 
diagnoses were (1) bilateral pes planus deformity, (2) 
plantar flexed first metatarsal, (3) resultant tibial 
sesamoiditis on the left, and (4) bilateral plantar fasciitis 
secondary to the pes planus.

In May 1996, the veteran was evaluated for complaints of 
bilateral foot pain described as heel pain, forefoot pain and 
arch pain.  He stated that he had had multiple injections 
into the heel, used orthotics and used heat/cold therapy for 
heel pain.  He also stated that his feet were significantly 
painful on ambulation for prolonged periods on the first step 
of the day.  The assessment was flexible flat foot deformity 
and plantar fasciitis and the veteran was told to continue 
with his orthotics, hot/cold therapy, and stretching 
exercises.

In a July 1996 letter to the RO, the veteran wrote that 
although he had been using orthopedic insoles and wearing 
special shoes for over two years, as well as using arch 
supports which had been issued in the service, there was 
still no improvement in his feet.  He writes:  "I have done 
every exercise advised to me, I've had surgery and there has 
been no improvement [whatsoever] . . . my feet have only 
gotten worse to the point that I cannot work in any position 
that requires constant standing or walking.  

The RO has evaluated the veteran's service-connected 
bilateral pes planus at the 30 percent rate under 38 C.F.R. § 
4.71a, Diagnostic Code 5276.  Under this section, a 30 
percent evaluation is warranted for severe bilateral flat 
feet, with objective evidence of marked deformity (such as 
pronation and abduction), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced flat feet, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, severe spasm of the tendo achillis on 
manipulation, and no improvement with orthopedic shoes or 
appliances.

The Board has considered the veteran's complaints of 
bilateral foot pain in the heel, forefoot and arch, not 
relieved by injections, exercises, heat/cold therapy, or the 
use of orthotics.  The veteran also has pronation evident on 
his recent VA examination, although limited to his right rear 
foot.  He could rise on his toes, with discomfort under the 
first metatarsal, could rock back on his heels and could 
squat, with pain in his heels bilaterally.  While there was 
no extreme tenderness of the plantar surfaces of the feet, or 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, the Board finds that the veteran's 
symptoms, coupled with his subjective complaints of pain on 
use and inability to obtain relief from multiple therapies at 
least places the evaluation of the veteran's disability in 
equipoise between his current evaluation and a higher rating.  
Applying the benefit of the doubt in favor of the veteran, 
and considering the evidence of record at all times since the 
veteran's initial grant of service connection, the Board 
finds that a higher or 50 percent evaluation is warranted for 
bilateral pes planus with hallux abductovalgus deformity.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found).  The 
Board has considered other diagnostic codes under which the 
veteran's foot disability may be rated; however there is no 
higher evaluation possible for the veteran's bilateral pes 
planus with hallux abductovalgus deformity.

The Board has considered the functional loss due to pain in 
granting a higher evaluation; however, considering that the 
veteran is now rated at the schedular maximum under 
Diagnostic Code 5276 for his service-connected bilateral pes 
planus with hallux abductovalgus deformity, no additional 
evaluation is possible.  Furthermore, Diagnostic Code 5276 
already contemplates pain on manipulation and use in the 
schedular criteria for a 30 percent evaluation, which can be 
considered incorporated into his 50 percent evaluation.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).

Hemorrhoids

Service medical records show that the veteran was treated for 
hemorrhoids during service.  On VA examination in October 
1993, no hemorrhoids were noted.  

VA outpatient clinic reports show that in March 1994, the 
veteran complained of hemorrhoids for the fourth time in 
three months.  He indicated that they were occurring more 
frequently and were more painful.  He was referred for a 
surgical consultation with a complaint of painful hemorrhoids 
"despite aggressive [medical] therapy."  He indicated that 
he took a stool softener and ointments.  Examination revealed 
large external hemorrhoids.

The veteran described his condition in an April 1994 personal 
hearing.  He stated that he took suppositories which helped 
but in the last year they had been coming out two and three 
at a time and it had gotten to the point where he had to be 
in bed for about one and a half to two weeks at a time.  He 
indicated that the last two times he had been examined at the 
VA hospital, they had recommended surgery.  He described the 
frequency of his hemorrhoid symptoms as every 3 or 4 weeks, 
worse in the last 3 months.

VA outpatient treatment records show that in May 1994 the 
veteran complained of anal pain and blood stained feces 
although physical examination did not show hemorrhoids.  

In May 1995, the veteran was provided a VA compensation and 
pension examination of the rectum and anus.  He related a 
history of treatment in service with suppository and 
ointments which seemed to clear up the condition.  At 
present, he only had problems when constipated.  On 
examination, there was no bleeding or soiling but tenesmus 
was noted occasionally.  He was noted to complain of "some 
little burning and itching" about every 3 or 4 months for 
which he would use suppositories and ointment which would 
clear them up.  The diagnosis was of small, shrunken 
hemorrhoids within normal limits.  Digital examination was 
also within normal limits.  There were no internal or 
external hemorrhoids.  Anal, rectum, and perineum were within 
normal limits and there was no pathology noted.

No compensation is provided for service-connected hemorrhoids 
that are mild or moderate in degree of severity.  Thus, the 
rating schedule reflects that the nature of the disorder 
itself is such that mild or moderate hemorrhoids, on average, 
are not disabling, i.e., they are not likely to cause an 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 
1991) (Disability ratings are intended to compensate 
reductions in earning capacity as a result of the specific 
disorder.  The ratings are intended to compensate, as far as 
can practicably be determined, the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.).  Compensation, therefore, is reserved for 
those cases of hemorrhoids that are quite severe and, even 
then, the highest schedular rating afforded for the disorder 
is only 20 percent.  A 10 percent rating is provided for 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.  The 
highest, or 20 percent rating, may be provided for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 
7336 (1998).

The Board has examined all of the medical evidence since the 
veteran's grant of service connection and with the exception 
of a flare-up in 1994 which resulted in a diagnosis in April 
1994 of "large external hemorrhoids" they have been largely 
asymptomatic.  Only one month later, in May 1994, he was 
noted to be without hemorrhoids in a VA clinic examination, 
although he complained of pain and blood in his feces.  His 
only complaint in his May 1995 compensation and pension 
examination was of "some little burning and itching," and 
his hemorrhoids were noted to be within normal limits.  He 
also indicated that his hemorrhoids would clear up with the 
use of suppositories and ointment.  As such, they can not be 
considered irreducible.  In the absence of findings of large 
or thrombotic, irreducible, hemorrhoids with excessive 
redundant tissue, and evidence of frequent recurrences, 
entitlement to a compensable disability evaluation for 
hemorrhoids is not warranted.

The preponderance of the evidence of record, at any time 
since the veteran's separation from service, is against a 
compensable rating for the veteran's service-connected 
hemorrhoids.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found).  Because the evidence for and against a 
higher evaluation is not evenly balanced, the rule affording 
the veteran the benefit of the doubt does not apply.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Facial Acne

An October 1979 medical certificate shows a diagnosis of acne 
vulgaris on the face.  On VA examination in October 1993, his 
skin was "within normal limits."  In July 1994, the veteran 
was treated at a VA dermatology clinic for complaint of a 
lesion on his left neck, shoulder and upper chest area.  He 
stated that he first noticed the lesion 10 years ago when he 
was in the army and noticed a small red spot on his left neck 
which spread to his entire left anterior neck, anterior 
clavicle area and left upper chest.  There was no pruritus, 
burning, swelling or pain.  He stated that the lesion 
worsened with sun exposure and got better in the winter.  
Physical examination showed neck lesions measuring 
approximately 15 x 15 centimeters covering the left anterior 
neck, left upper chest and left anterior shoulder.  The 
lesions were described as red with diffuse non-linear borders 
and blanching.  The report concluded with a "working 
diagnosis" of unilateral nevoid telangiectasia.

In May 1995, the veteran was provided a VA skin compensation 
and pension examination.  He complained of a persistent rash 
on his left neck extending up to the side of his face as well 
as the upper shoulder and upper chest.  He stated that he 
developed this condition approximately two to three years 
ago.  He stated that he had been evaluated multiple times 
with no definitive diagnosis.  On examination, he had an 
erythematous patch on his left neck extending beyond the jaw 
line superiorly and extending inferiorly to the upper chest 
and shoulder inferiorly.  Color photographs taken at this 
examination were included in the claims file and appear to be 
consistent with this description.  Results of an earlier 
biopsy were reviewed showing the rash to be composed of many 
very small dilated telangiectatic vessels.  The skin was 
slightly warm, non-tender and non-scaly.  Diagnosis was 
likely unilateral nevoid telangiectasia characterized by an 
abnormality of progesterone receptors in a location of skin 
resulting in abnormal response to estrogen or progesterone 
surges.  

In May 1996, the veteran was again evaluated for his neck 
rash.  The impression was unilateral nevoid telangiectasia 
and hepatitis C.  

The veteran's facial acne is currently rated under Diagnostic 
Code 7806 for eczema as the most closely analogous 
disability.  Diagnostic Code 7806, provides that eczema 
"with slight, if any, exfoliation, exudation or itching, if 
on a nonexposed surface or small area," is rated as 
noncompensable.  A 10 percent evaluation is warranted where 
the symptoms include "exfoliation, exudation or itching, if 
involving an exposed surface or extensive area."  A higher, 
or 20 percent evaluation, is warranted where the exudation or 
itching is constant, the lesions extensive, or there is 
marked disfigurement.  38 C.F.R. § 4.118 (1998).  

Although the veteran has consistently argued that he is 
entitled to a higher evaluation for his service-connected 
facial acne based on the rash on his neck, there is no 
evidence that his neck rash, diagnosed as unilateral 
telangiectasia, is in any way related to his service-
connected facial acne.  The Board notes that the veteran is 
not service-connected for all skin disorders but only facial 
acne based on his service records which showed a diagnosis of 
acne in July 1978.  In fact, by the veteran's own statements 
made during the May 1995 VA examination, he developed this 
condition "about two to three years ago."  Furthermore, the 
VA examination noted that other than his neck, lesions were 
not noted elsewhere.  As such, in the absence of symptoms of 
facial acne, the Board finds no criteria for a compensable 
evaluation for the veteran's facial acne which is essentially 
asymptomatic.


ORDER

An increased rating of 50 percent, and not in excess thereof, 
is granted for pes planus, subject to the law and regulations 
governing the payment of monetary awards.  

An increased rating for hemorrhoids is denied.

An increased rating for facial acne is denied.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Service connection may 
also be granted for a disability which is proximately due to 
and the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  In such case, the veteran need 
only provide evidence of (1) a current disability, and (2) a 
link or nexus between the current disability and a service 
connected disability, as shown by competent lay or medical 
evidence as the situation warrants.  In this regard, the 
Board also notes that the veteran may be compensated for an 
increase in a nonservice-connected disability which is the 
proximate cause of a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, the veteran is essentially claiming that he has 
bilateral leg problems and a back disorder which have been 
caused by his service-connected bilateral foot disability.  
Although he originally claimed these as disorders directly 
incurred in service, he modified these claims as secondary to 
his service-connected pes planus in an April 1994 hearing.  
An April 1996 orthopedic clinic report shows an assessment of 
postural pain syndrome following a complaint of right hip 
pain and lower back pain for the past three years.  The Board 
is unable to determine whether there is a back or leg 
disorder and if this is the result of altered gait caused by 
his service-connected bilateral pes planus.  The veteran 
should be provided a VA compensation and pension examination 
to resolve these questions.

With regard to his claims for a right and left ankle 
disorder, evidence to support these claims is complicated by 
overlapping symptomatology associated with his service-
connected foot disorder.  While the RO has inferred an 
absence of ankle pathology from the numerous records of his 
treatment and X-ray examinations which failed to note any 
ankle pathology, the Board notes that these records of 
treatment and examination were focused on the veteran's 
service-connected foot disability.  For example, a May 1995 
VA X-ray examination of the feet identifies osteotomy 
surgical changes involving the right first metatarsal, left 
first metatarsal, and left first proximal phalanx, and 
callous formation at the osteotomy site, and concludes that 
"[t]he remainder of the examination demonstrates normal 
appearance of the joints and soft tissues."  It is unclear 
whether the ankle was included as a joint in this 
description.

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
scheduling the veteran for another VA disability compensation 
examination.  Accordingly, to ensure that VA has met any duty 
it may have to assist the claimant in developing the facts 
pertinent to the claims, the case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran for 
the type of VA examination or examinations 
it deems necessary to provide the complete 
medical information necessary to 
adjudicate the veteran's claims for 
service connection for back and ankle and 
leg disorders.  The veteran's claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary tests should 
be conducted, including X-rays, MRI, and 
CAT scans, which the examiner deems 
necessary.  The examiner should review the 
results of any testing prior to completion 
of the report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
back, leg and ankle pathology found to be 
present.  The examiner should provide a 
complete rationale for all conclusions 
reached.  If the examiner is able to 
identify any pathology of the back, legs 
or ankles the following questions should 
be addressed:

The examiner should render an 
opinion on the etiology of the 
veteran's back, ankle, and/or leg 
disorder.  The examiner is 
specifically requested to answer the 
following two questions:

(1).  Is it more likely than 
not that the back, ankle, 
and/or leg disorder was caused 
by the service-connected 
bilateral pes planus?  In this 
regard, the examiner should 
address any issues involving 
the veteran's altered gait.

(2).  Has the veteran's back, 
ankle, and/or leg disorder been 
aggravated by the bilateral pes 
planus?  If so, to what extent?

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Stegall v. West, 11 Vet. App. 268 (1998); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

4.  The RO should thereafter review the 
entire claims folder and readjudicate the 
issues of service connection for a 
bilateral leg disorder and a back 
disorder, secondary to service-connected 
bilateral pes planus, and service 
connection for right and left ankle 
disorders.  In this regard, the RO should 
give full consideration to the Court's 
decision in Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Following completion of these actions and, if the decisions 
remains unfavorable, the veteran and representative should be 
provided with a Supplemental Statement of the Case and 
afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The veteran needs to take no action until so informed.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested adjudication.  The purpose of 
this REMAND is to assist the veteran.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

